Mr. Chief Justice McIver
dissenting. I am unable to concur in the conclusion reached by the majority of the court. Time will not permit any extended discussion of the question upon which the case has been made to turn, and I must, therefore, content myself with simply indicating the grounds of my dissent. While there are other questions presented by this appeal, yet the only question considered and determined by the majority of the court is, whether the demandant has barred herself from claiming dower in the land in question; and, as the majority of the court reached the conclusion that she was barred, the other questions presented by the appeal could not arise, and were not, therefore, considered. I propose to confine myself solely to the consideration of the question thus decided, for, in view of that decision, it would be needless for me to consider the other questions.
As I understand it, one of the justices, constituting the majority, rests his conclusion, mainly, if not entirely, upon the ground that the demandant, having elected to take her distributive share of her deceased husband’s estate, thereby barred herself from claiming dower in any of the lands of which her husband was seized during coverture, whether aliened by the husband during his lifetime, or not, while the other justice bases his conclusion upon the ground that the demandant has, *373by an agreement upon a valuable consideration, released her claim of dower. It seems to me that neither of these grounds are tenable; and, on the contrary, I agree with his honor, Judge Wallace, where he says in his decree: “It is clear that the plaintiff never made any election to take a distributive share of her husband’s estate in lieu of her dower, and the testimony fails to satisfy me that she ever agreed in any way to accept anything in lieu of her dower.” These findings of fact by the Circuit Judge should be affirmed, under the well settled rule, unless they are without any testimony to sustain them, or are manifestly against the weight of the testimony. It certainly cannot be said that there is no testimony to sustain these findings, nor do I think that they are manifestly against the weight of the evidence. On the contrary, it seems to me that the testimony affords ample support for the conclusions reached by the Circuit Judge. The parol testimony was, at least, conflicting, and the record testimony is, I think, conclusive of the correctness of the views adopted by Judge Wallace.
I do not see how it is possible to say that the widow elected to take her distributive share of her husband’s estate; for it is quite certain that she did not get it. Her distributive share unquestionably was one-third of the whole estate of which her husband died seized and possessed, in fee simple, and what she got was a conveyance of what remained of his estate, after he had, in his lifetime, given off to each of his children a tract of land, of what value does not appear; nor does it appear what was the value of the tract of land remaining at his death, which conveyance was made to the widow for her life only. There is not a word in this conveyance indicating that it was made in satisfaction of her distributive share or in lieu of her claim of dower; and, on the contrary, it is expressly stated in that conveyance (a copy of which is set out in the leading opinion) that it was made in consideration of the fact that the children had each received from their father in his lifetime property satisfactory to them; and upon the further consideration that the children were to be released from any liability for the debts of their father or of his estate. I cannot, therefore, conceive how it is. possible to say that the demandant has elected to take *374her distributive share of her husband’s estate, and thereby barred her claim of dower. The only witness who testifies that there was any agreement made by the widow to accept the provision made for her in the conveyance hereinbefore referred to in satisfaction of her claims on the estate, is the defendant, J. Frierson Woodward, and this testimony is irreconcilable with the fact that no allusion whatever is made to any such agreement in the said conveyance, and, on the contrary, the consideration stated therein was of a wholly different character. And moreover his testimony is practically contradicted by the testimony of J. E. Wilson, the person to whom Woodward says the release of the judgment was delivered, while Wilson says he never heard of such a release before and knew nothing about it, and never heard of his mother agreeing to give up her claim of dower. In view of this conflict of testimony, I think the finding of the Circuit Judge should be sustained.
For these reasons, thus hurriedly stated, I am unable to concur in the conclusions reached by the majority of the court.
. Judgment reversed and complaint dismissed.